Citation Nr: 0915250	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to smoke.

2.  Entitlement to service connection for residuals of 
exposure to asbestos.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for residuals of anthrax 
vaccine, to include flu-like symptoms.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a bilateral knee 
disability.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to a compensable rating for a fungal 
infection on both wrists.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to October 1969, from January 2003 to September 
2003, and from May 2004 to October 2004, with additional 
service in the National Guard.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the Travel Board hearing, the 
Veteran sought, and was granted, a 90 day abeyance period for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
Additional evidence was submitted with a waiver of initial 
Agency of Jurisdiction (AOJ) consideration both at the Travel 
Board hearing and immediately following.

At the January 6, 2009, Travel Board hearing, the Veteran 
indicated that he wanted to file a new claim of entitlement 
to service connection for an anxiety disorder other than 
PTSD.  Therefore, such matter is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for residuals 
of an anthrax vaccine, to include flu-like symptoms, for a 
right knee disability, and for hepatitis C are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDINGS OF FACT

1. On January 6, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking service connection for residuals of exposure 
to smoke; there is no question of fact or law remaining 
before the Board in this matter.

2. On January 6, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking service connection for residuals of exposure 
to asbestos; there is no question of fact or law remaining 
before the Board in this matter.

3. On January 6, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeal seeking service connection for PTSD; there is no 
question of fact or law remaining before the Board in this 
matter.

4. There is no competent evidence that any current left knee 
disability might be a residual of a left knee injury in 
service.

5. It is not shown that the Veteran currently has a 
disability of either ankle.

6. It is not shown that at any time during the appeal period 
the Veteran's fungal infection of both wrists has ever 
involved at least 5 percent, but less than 20 percent of 
total body area, affected at least 5 percent, but less than 
20 percent of exposed areas, or required systemic therapy.  


CONCLUSIONS OF LAW

1. Regarding the claim of service connection for residuals of 
exposure to smoke, the criteria for withdrawal of an appeal 
by the appellant are met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2. Regarding the claim of service connection for residuals of 
exposure to asbestos, the criteria for withdrawal of an 
appeal by the appellant are met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3. Regarding the claim of service connection for PTSD, the 
criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

4. Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, (2008).

5. Service connection for a bilateral ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).

6. A compensable rating for a fungal infection on both wrists 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  3.102, 4.3, 4.7, 4.118, Codes 7806, 7820 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims of service connection for 
residuals of exposure to smoke, residuals of exposure to 
asbestos, and PTSD, given his expression of intent to 
withdraw his appeals of entitlement to service connection for 
residuals of exposure to smoke, residuals of exposure to 
asbestos, and PTSD, further discussion of the impact of the 
VCAA on those matters is not necessary.

Regarding the Veteran's remaining claims seeking service 
connection, he was advised of VA's duties to notify and 
assist in their development prior to their initial 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  January 2006 and February 2008 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing. In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  The claim was readjudicated 
after all critical notice was issued.  See April 2008 and 
August 2008 supplemental statements of the case (SSOCs).  

Regarding the matter of the rating for fungal infection on 
both wrists, as the rating decision on appeal granted service 
connection, assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman, supra; aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  An April 2007 SOC provided notice on 
the "downstream" issue of entitlement to an increased 
initial rating, and April 2008 and August 2008 SSOCs 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran had ample opportunity to respond/supplement the 
record.  Significantly, it has not been alleged that notice 
in this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in August 2006 (hepatitis C and skin) and 
February 2008 (skin) with an addendum opinion in May 2008.  
Regarding the claims of service connection for a bilateral 
ankle disability and a left knee disability, the RO did not 
arrange for a VA examination because such was not necessary.  
Absent any competent (medical) evidence suggesting that the 
Veteran currently has a disability of either ankle, or that 
any current left knee disability might be related to his 
service, an examination to secure a medical nexus opinion is 
not necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist as to the matters being addressed on the 
merits is met.  


B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection for residuals of exposure to smoke, 
residuals of exposure to asbestos, and PTSD.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on January 6, 2009, the appellant 
withdrew his appeals seeking service connection for residuals 
of exposure to smoke, residuals of exposure to asbestos, and 
PTSD.  Hence, there is no allegation of error of fact or law 
for appellate consideration on these claims.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
these matters, and the appeals must be dismissed.

Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection for a left knee disability.

The Veteran's STRs show that in July 1968 he reported 
injuring his knees.  Ace wraps to both knees was the 
recommended treatment.  Later STRs, including his September 
1969 service separation physical examination report, are 
silent for any complaints, findings, treatment, or diagnosis 
relating to a left knee disability.

Postservice treatment records, including VA outpatient 
treatment records, are also silent for any complaints, 
findings, treatment, or diagnosis of a left knee disability.  
As there is no evidence that the Veteran's left knee 
disability manifested in service or in his first postservice 
year, service connection for such disability on the basis 
that it became manifest in service, or on a presumptive basis 
as a chronic disease (for arthritis) under 38 U.S.C.A. § 1112 
is not warranted.  

At the January 2009 Travel Board hearing, the Veteran 
testified that he had left knee arthritis and underwent a 
left knee replacement sometime around 2007.  He claims that 
his post left knee replacement disability is related to his 
service; however, he has not submitted any competent 
(medical) evidence to this effect.  [Notably, he was advised 
at the Travel Board hearing that he needed to submit or 
identify evidence showing that his left knee disability was 
related to his service.  He requested and was granted a 90 
day abeyance period for the submission of such evidence; 
however, of the evidence he submitted following the hearing 
none pertained to this matter.]  Although the Veteran 
testified that he underwent a left knee replacement in 2007 
(the Board has no reason to question his testimony, and it 
may be conceded that he has a left knee disability), the 
lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

The Veteran's own statements to the effect that his left knee 
disability is related to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical diagnosis and etiology; this is a 
question that is medical in nature and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As there is no competent 
evidence suggesting that any current left knee disability 
might be related to the Veteran's service, the claim of 
service connection for such disability must be denied.  

Service connection for a bilateral ankle disability, to 
include as secondary to a bilateral knee disability.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

The Veteran's STRs and postservice treatment records, 
including VA outpatient records, are silent for any 
complaints, findings, treatment, or diagnosis relating to an 
ankle disability either in service or postservice.  As there 
is no competent evidence that an ankle disability was 
manifested in service, or that arthritis of the ankles was 
manifested in the Veteran's first postservice year, service 
connection for a bilateral ankle disability on the basis that 
it became manifest in service, and persisted, or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

At the January 2009 Travel Board hearing, the Veteran and his 
representative claimed that his bilateral ankle disability is 
secondary to a bilateral knee disability.  Postservice 
treatment records are silent for current ankle disability.  
Because the record does not include any competent evidence 
that the Veteran has the disability for which service 
connection is sought, i.e., there is no medical diagnosis 
(and there is no competent evidence of signs or symptoms) of 
a bilateral ankle disability, there is no valid claim of 
direct or secondary service connection for such disability.  
See Brammer, supra.  Consequently, this claim must be 
denied..

Increased rating for a fungal infection on both wrists.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

The Veteran's service-connected fungal infection on both 
wrists has been rated noncompensable under Codes 7820, 7806.  
See 38 C.F.R. § 4.118, Codes 7820, 7806.  Under Code 7820, 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases) 
are to be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118.

Because the involvement is not on the head, face, or neck, 
and is more appropriately characterized as dermatitis than 
scars, the predominant disability is best rated under Code 
7806 (for dermatitis).  Dermatitis or eczema warrants a 60 
percent evaluation if it covers more than 40 percent of the 
entire body, more than 40 percent of exposed areas are 
affected, or if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body; affecting at least 5 percent, but less than 20 
percent, of exposed areas; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  
Dermatitis or eczema covering less than 5 percent of the 
entire body, affecting less than 5 percent of exposed areas; 
and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.  
38 C.F.R. § 4.118. 

The Veteran alleges that the fungal infection on his wrists 
has spread to other parts of his body, and involves at least 
5 percent of his body.  At the January 2009 Travel Board he 
testified that he believes that rashes on other parts of his 
body are related to the fungal infection on his wrists.

December 2004 to May 2005 private treatment records from Dr. 
S.N.K. show that in December 2004, the Veteran was seen for 
scaly bumps on the wrist of the left forearm that were 
gradually expanding.  He had a scaly red patch on the dorsum 
of his left foot and behind his knees, and a papular lesion 
on his left abdominal area.  Possible tinea on the left 
forearm and eczematous dermatitis on the foot and abdominal 
area were diagnosed; topical creams were prescribed.  In 
January 2005, the Veteran was seen for erythema and 
desquamation on the palms of both hands.  Tinea corporis was 
diagnosed for the hands, forearms, and left upper quadrant 
abdomen; eczematous dermatitis was diagnosed for the arms; 
topical creams were prescribed for both.  In April 2005, a 
diagnostic punch biopsy was performed.  The results of the 
biopsy were presented to the Veteran at his May 2005 
appointment wherein he reported that his rashes had cleared, 
and that he no longer itched.  The differential diagnosis of 
his biopsy included lichenoid dermatitis and lichen planus, 
which was found to be associated with hepatitis C.  

September 2005 to April 2008 VA outpatient treatment records 
show that in October 2005, the Veteran complained of problems 
with a rash.  Specifically, the rash had resolved on his 
upper extremities, but had spread to his groin and buttocks.  
Tinea cruris was diagnosed.  In November 2007, the Veteran 
complained of eczema/rash, stating that his rash had 
restarted on his left foot in September 2007, and now 
extended up the leg, behind the knee, including the left 
thigh area, right forearm, and left fourth digit.  Physical 
examination of the Veteran's skin supported his complaints.  
A rash, eczematous in nature was diagnosed.  In January 2008, 
the Veteran complained again of worsening rashes.  While the 
rashes were noted to be worse on his foot, they were also 
present all over his body.  In February 2008, the assessment 
was rule out tinea corporis.

On August 2006 VA examination the Veteran reported developing 
a rash in service that started on his left wrist and radiated 
to his left upper arm, across his back, down the right arm, 
and into both legs.  A biopsy performed at Walter Reed Army 
Medical Center revealed that he had a fungal infection.  He 
was treated with various antifungal creams, which cleared his 
rashes.  The examiner noted that the Veteran had three 1-2 mm 
hyperpigmented areas on his wrists.  Resolved fungal 
infection with residuals was diagnosed.  

On February 2008 VA examination, the Veteran indicated that 
the rash on his wrists resolved, but that he now had more a 
diffuse rash on his right forearm, both legs, and left foot.  
It was noted that the Veteran was seen for such complaints 
two weeks earlier, and that tinea corporis was diagnosed.  On 
skin examination, there was no rash or hypopigmentation on 
the right wrist.  A small hyperpigmented lesion was found on 
the left wrist; it measured 1 mm x 2 mm, was not painful, was 
not adherent to underlying tissue, was not irregular, 
atrophic, shiny, or scaly, and was stable and superficial.  
Limitation of motion or of other function due to the lesion 
was not noted.  As for the Veteran's current rashes, diffuse 
maculopapular scaling rash was noted all along his lower 
extremities, including the dorsum of his left foot, and along 
the entire dorsum of his right forearm.  A skin biopsy was 
performed and, in a May 2008 addendum opinion, the examiner 
stated that the skin biopsy was "negative for 
dermatophytes."  As a fungal condition was not noted by the 
current pathology, a relationship between the Veteran's 
current skin rashes and his service-connected fungal 
infection of the bilateral wrists could not be established.

For the period of the appeal, the Veteran's fungal infection 
of the bilateral wrists has never been reported as involving 
at least 5 percent of total body area, affecting at least 5 
percent of exposed areas, or requiring systemic medication; 
the treatment reported has been topical.  Significantly, on 
February 2008 VA examination, no active rash was found on 
either of the Veteran's wrists and only a small 
hyperpigmented lesion was found on his left wrist.  Clearly, 
the criteria for a compensable rating under Code 7806 are not 
met.

Private treatment records, VA outpatient treatment records, 
and VA examinations do show that the Veteran has rashes on 
other parts of his body, namely his lower extremities and 
right forearm.  However, in a May 2008 addendum opinion to 
the February 2008 VA examination report, the examiner noted 
that a skin biopsy of the Veteran's current rash showed no 
fungal pathology; consequently, it is a separate (and not 
service-connected) entity, and may not be considered in 
rating the service connected fungal infection.  

In summary the evidentiary record does not show that at any 
time during the appeal period the Veteran's service connected 
fungal infection of both wrists (vs. other nonservice-
connected skin pathology) has involved manifestations 
warranting a compensable rating.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence, or even allegation, 
suggesting that the disability picture presented by the 
fungal infection on the wrists is exceptional (as noted, the 
fungal involvement shown during the appeal period is minimal) 
or that schedular criteria are inadequate (the involvement 
shown is entirely encompassed by the schedular criteria).  
The functional impairment (itching and rash on various body 
parts) shown during the appeal period is, as noted, due to 
nonservice-connected entities that may not be considered.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Consequently, referral for extraschedular 
consideration is not indicated.


ORDER

The appeal seeking service connection for residuals of 
exposure to smoke is dismissed.

The appeal seeking service connection for residuals of 
exposure to asbestos is dismissed.

The appeal seeking service connection for PTSD is dismissed.

Service connection for a left knee disability is denied.

Service connection for a bilateral ankle disability, to 
include as secondary to a bilateral knee disability, is 
denied.

A compensable rating for a fungal infection on both wrists is 
denied.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied as to the matters remaining on appeal, the Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to his claims.  See 
38 C.F.R. § 3.159.

Regarding the claim of service connection for residuals of 
anthrax vaccine, to include flu-like symptoms, the Veteran's 
STRs show that he underwent a series of anthrax vaccinations 
twice in November 1999, and once in December 1999, May 2000, 
and April 2004.  In August 2003, he complained of flu-like 
symptoms (sinus pain and pressure with yellow-green drainage, 
cough, upset stomach, fatigue, muscle aches and pains); acute 
sinusitis with questionable strep throat was diagnosed.  In 
an October 2004 line of duty determination, the Veteran 
reported that upon returning from deployment to southwest 
Asia in September 2004, he found a left rash on his wrist 
and, over the next month, began to experience flu-like 
symptoms.  The Veteran was treated for these complaints in 
November 2004; he described his flu-like symptoms as 
intermittent fatigue and myalgias.  The treating physician 
stated the Veteran's fatigue was of an uncertain etiology, 
and noted that he had a history of hepatitis C.

Postservice treatment records, including VA outpatient 
treatment records, are silent for any complaints, findings, 
treatment, or diagnosis of flu-like symptoms.  However, at 
the January 2009 Travel Board hearing, the Veteran's 
representative indicated that the Veteran has been seen by 
his private physician for flu episodes.  Records of such 
treatment have not been identified or associated with the 
claims file.  As they are likely to contain pertinent 
information, they must be secured.

Regarding the claim of service connection for a right knee 
disability, July 1968 STRs show that the Veteran reported 
injuring his knees and was treated with ace wraps to both 
knees.  In an undated letter from R.E.D., D.O., the Veteran's 
private healthcare provider states that he has been treating 
the Veteran's right knee since July 2006 following a long 
history of right knee pain.  Degenerative medial meniscus 
tear of the right knee was diagnosed, and the Veteran 
underwent arthroscopy to repair the tear in July 2006.  
R.E.D., D.O. then stated, "I do believe that [the Veteran's] 
condition was aggravated by him walking on sand during his 
military service; however, I cannot say for sure that it is 
the cause of his condition."  At the January 2009 Travel 
Board hearing, the Veteran testified that in addition to 
walking on sand, he also did a lot of jumping up and down 
from military vehicles, and served in other military 
capacities that took a toll on his knees (such as 
construction and working with a jackhammer).

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

As the record includes a current diagnosis of a right knee 
disability that may be service-connected, a medical opinion 
from the Veteran's private healthcare provider suggesting 
that his current disability may be related to his service, 
and also reflects that the Veteran has complained of 
continuous symptoms of right knee pain ever since service 
(which satisfies the "low threshold" standard of McLendon), 
a VA examination for a medical opinion is necessary.  

Regarding the claim of service connection for hepatitis C, 
the evidence of record shows that hepatitis C was diagnosed 
in 1997.  It is the Veteran's contention that he was infected 
with the hepatitis C virus either as a result of receiving 
vaccinations by jet air guns during his first period of 
service from December 1967 to October 1969, or as a result of 
a tattoo he received while serving with the National Guard 
from February to March 1995.  [Notably, it has not shown that 
the Veteran's National Guard orders to report to Hurlburt 
Field, Florida from February to March 1995 involved federal 
service, and there is also no definitive evidence in the 
claims file that he received a tattoo during this time 
period.  The evidence of record includes a November 1993 
report of medical examination which is silent for a tattoo, 
and a February 1999 report of medical examination which shows 
that the Veteran had a tattoo, suggesting that his tattoo was 
received sometime in between.  The Veteran and his spouse 
have submitted lay statements to the effect that he received 
a tattoo while serving in Hurlburt Field, Florida.]

On August 2006 VA examination, chronic hepatitis C was 
diagnosed.  The examiner also noted that the Veteran's risk 
factors (as reported by the Veteran) included exposure to 
blood and bodily fluids while in a motor vehicle accident in 
service, exposure to bodily fluids via contamination when 
given vaccines via an air gun in service, and possibly a 
tattoo in the 1990s.  The examiner did not opine regarding 
the likely etiology of the Veteran's hepatitis C.

In a February 2008 letter, the Veteran's private healthcare 
provider, D.Y., D.O., stated, "The [Veteran] has Hepatitis 
C.  The most likely origin of this Hepatitis C is probably 
contracted while on active duty in the service either from 
multi unit jet gun injections for vaccinations or from a 
tattoo he received while on duty."  He is unclear to what 
extent he was familiar with the actual factual record.  
Accordingly, another VA examination to obtain a medical 
opinion as to a nexus between the Veteran's hepatitis C and 
his service is necessary.  
Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for his flu episodes, right knee 
disability and hepatitis C, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure the records.  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the Veteran, 
specifically including complete clinical 
records of all evaluations and treatment 
he received for flu episodes, and from 
R.E.D., D.O. and D.Y., D.O.  The Veteran 
should be advised of the provisions of 
38 C.F.R. § 3.158(a), and that it is his 
responsibility to ensure that the records 
are received if the RO is unable to obtain 
them.

2. 	If the records obtained pursuant 
to the above request show that the Veteran 
has been treated for flu episodes, the RO 
should arrange for the Veteran to be 
examined by an appropriate physician to 
determine whether he has chronic flu-like 
symptoms and, if so, opine regarding the 
likelihood (very likely or as likely as 
not (50 % or better probability) or highly 
unlikely (less than 50 %)) that they are 
related to his service, to include as due 
to the anthrax vaccinations therein.  The 
examiner must review the Veteran's claims 
file in conjunction with any such 
examination, and explain the rationale for 
all opinions.

3. 	The RO should arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his current right knee 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran, review his claims file, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the Veteran's 
current right knee disability is related 
to an injury sustained in service, or is 
otherwise related to his service.  The 
examiner should explain the rationale for 
all opinions given.  

4. 	The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the likely etiology 
of his hepatitis C.  The examiner should 
obtain a complete, pertinent history from 
the Veteran, review the Veteran's claims 
file (specifically noting the testimony he 
provided/arguments he presented at the 
January 2009 hearing), and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran's hepatitis 
C had its onset in, or resulted from risk 
factors for such disease during, his 
service.  The examiner should explain the 
rationale for all opinions given.  

5. 	The RO should then re-adjudicate 
the claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


